Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	 	Applicant’s response to restriction requirement filed 11/1/22 is acknowledged. Applicant elected Group I and species (a), drawn to a modified eukaryotic cell with a genetic modification that increases xylulose kinase activity without traverse.
Claims 2 and 15-20 and species (b)-(t) are hereby withdrawn as drawn to non-elected invention.
					DETAILED ACTION
 	Claims 1, 3-8, 10-14 (drawn to species (a) only) are under examination on the merits.
Claim 9, drawn to non-elected species is also withdrawn. 
Claims 1 and 7 are only examined to the extent that they read on elected subject matter.
Specification
 	The specification is objected for reciting hyperlink language (see for example page 6, line 12). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the term “increases” is a relative term but no control eukaryotic cell is recited in said claim. This problem also additionally exists in claim 13 which is reciting the term “improved” in line 1, but the control cell is again not recited therein.
Claims 3-7 and 10-12 and 14 are merely objected for depending from claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, line 1, the term “that” appears to be missing after the phrase “is a yeast”.
 Also the phrase “capable of anaerobic alcoholic fermentation” does not make sense because the yeast is only capable of being fermented.  Appropriate correction is required.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, the phrase “industrial yeast strain” is confusing. It is unknown which specific strain(s) is referred to and no specific and clear definition can be found in said phrase in the disclosure. In addition, it is unknown what applicant means by the term “derived”. Appropriate clarification is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, it is unknown what the phrase “industrially relevant” means. In page 4 of the disclosure, applicant merely provides an embodiment of said phrase namely: ” xylose utilization rate” and fails to provide an explicit definition for said phrase. Applicant is advised to clearly recite what specific “industrially relevant” characteristic(s) is improved in the cell recited in claim 13.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 4, 6-7 and 10-14) are directed to a genus of eukaryotic microbial cells comprising a polynucleotide encoding a xylose isomerase having at least 75% identity to SEQ ID NO:7) wherein the expression of said polynucleotide (which may be endogenous or exogenous to the eukaryotic microbial cell) confers increased ability to directly isomerize xylose to xylulose to the eukaryotic microbial cell and wherein said eukaryotic microbial cell further has a genetic modification to increase xylulose kinase activity, wherein said genus of eukaryotic microbial cells is inadequately described in the disclosure.
The disclosure fails to teach overexpression of which endogenous polynucleotides (having at least 70% identity to SEQ ID NO:7) belonging to which eukaryotic microbial cells confers increased ability to directly isomerize xylose to xylulose to said eukaryotic microbial cells. Further, no examples of such eukaryotic microbial cells can be found in the disclosure.
Further, the examples (species) of the genus of “eukaryotic microbial cells”, which may be utilized in this invention (see for example claims 3 and 5) are restricted in to “yeast” and “filamentous fungi”, which are merely (two species) and fail to fully describe the genus of “eukaryotic microbial cells” claimed.
In claim 7, this lack of written description is even more serious because applicant once again fails to specify the following: 1) if xylulose kinase (inherently encoded by XKS1 gene) is endogenous or exogenous to the “eukaryotic microbial cell”; 2) what the structural features of said XKS1 gene are; and 3) fails to explain which upstream or downstream genes to XKS1 gene may be genetically modified to result in recombinant polypeptide having increased xylulose kinase activity, in the microbial cell.
Finally, in claim 13, once again the written description is more significant because the specification fails to explain exactly what “industrially relevant phenotypes “of the genus of “eukaryotic microbial cells” are and how said phenotypes may be improved, in any reasonable detail.
Given the scope of instant claims, some additional information as to which eukaryotic microbial host cells are likely to exhibit enhanced ability to isomerize xylose to xylulose, when transformed with SEQ ID NO:7 or claimed homologs and optionally transformed with an XKS1 gene, deems necessary that is currently lacking in the disclosure.
Therefore, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, before the effective filing of this application.
 				New Matter Rejection
Claims 1, 3-7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the examiner could not find any explicit support for the phrase “at least 75% identity with SEQ ID NO:7” in the disclosure. Therefore, said phrase is considered to be New Matter. Applicant is advised to refer the examiner to where in the disclosure said phrase is explicitly recited.
Claims 3-7 and 10-14 are merely objected for depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-14 is rejected under 35 U.S.C. 103 as being unpatentable over Dragovic et al., “Dragovic” (US2014/0377813, 12/2014) in view of Nielsen et al., “Nielsen” (UniProt database, Accession No. R5MJJ5, 7/2013, see also hit #1 of SEQ ID NO:7 UniProt database search, available under public PAIR).  
Dragovic teaches about microbial eukaryotic cells that have been modified to utilize C5 sugars, in particular xylose prior to this invention (see abstract). In [0040], Dragovic teaches that eukaryotic cells with increased levels of xylose isomerase, preferably prepared by recombinant methods, may utilize xylose to produce biofuels like ethanol.
Said patent publication further teaches and claims a variety of yeast cells such as Yarrowia, Saccharomyces and Hansenula etc. (inherently being a diploid, polyploid) to be utilized (inherently under aerobic or anaerobic conditions) in its invention. In Figure 6, Dragovic teaches about Saccharomyces cells transformed or transfected with genes encoding xylose isomerase from Eubacterium saburreum (ES-SH XI).
Dragovic does not teach a microbial eukaryotic cell transformed or transfected with a gene having at least 75% identity to SEQ ID NO:7 of this invention.
 Nielsen teaches about a xylose isomerase (xylA) gene (and expression product thereof) from Eubacterium sp. CAG:180, wherein said xylose isomerase displays 100% identity to SEQ ID NO:7 of this invention.
Before the effective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the microbial eukaryotic hosts of Dragovic (such as saccharomyces host shown in Figure 6) and import the Eubacterium Sp. xylose isomerase gene of Nielsen alone or optionally, in addition to the Eubacterium saburreum of Dragovic in its host cells. One of ordinary skill in the art is motivated in importing the xylA gene of Nielsen into the host eukaryotic microbial host cells of Dragovic alone or in combination with ES-SH XI gene because one of ordinary skill in the art is always motivated in enhancing the yield of a useful product such as ethanol by developing new transformed hosts that have more catalytically active enzymes (including  xylose isomerases), which utilize C5 sugars such as xylose, rendering this invention obvious.
One of ordinary skill in the art has a reasonable expectation of success in transforming/transfecting the eukaryotic microbial host cells of Dragovic with XylA gene of Nielsen because firstly, Dragovic has shown success in transfecting and expressing xylose isomerase genes from Eubacterium source prior to this invention and secondly, methods of importing genes of Nielsen into the host cells of Dragovic were fully established in the prior art before the effective filing of this application.
Regarding claims 11 and 13, said claims are indefinite (see above); therefore, in view of their indefiniteness, said claims are also added to this rejection.
	Applicant is further reminded that integrating genes into the host cell chromosome (see claim 10) and the types of promoters to be utilized for expressing the xylose isomerase gene (see claim 6) etc., can hardly be considered as a contribution over the art in view of level of knowledge of one of ordinary skill, prior to effective filing of this application.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dragovic (cited above) in view of Nielsen (cited above) further in view of Chen et al., “Chen” (US2014/0256049, 9/2014, see also its corresponding patent 8,906,656).
As mentioned above, Dragovic in view of Nielsen teach and suggest a eukaryotic microbial cell transformed or transfected with a gene encoding a xylose isomerase having 100% identity to instant SEQ ID NO:7, wherein said microbial cell utilizes xylose and has increased ability to isomerize said substrate into xylulose. Dragovic in view of Nielsen does not teach a eukaryotic host cell further having increased activity of xylose kinase (encoded by XKS1 gene). 
Chen publication (which is currently used to cite relevant text) teaches about xylose isomerases isolated from cow rumen and methods of preparing recombinant yeast cells to express said xylose isomerases (see page 1, [0005-0009]. In paragraph [0060], Chen teaches that in order to utilize xylose as a sole carbon source, the yeast cells (including saccharomyces cerevisiae cells) engineered to produce xylose isomerase may further be engineered to increase activities of other pathway enzymes such as those encoded by XKS1, TAL1, RPE1 etc.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the modified yeast cells of Dragovic in view of Nielsen and further import genes such as XKS1, TAL1 etc. therein.
One of ordinary skill in then art is motivated in importing genes such as XKS1 gene of Chen into the cells of Dragovic in view of Nielsen. This is because, Chen teaches that such effort increases the rate of conversion of xylose substrate resulting in enhanced ethanol (or other fermentation products) preparation down the line, rendering the invention obvious.
Finally, one of ordinary skill in the art has a reasonable expectation of success in transforming/transfecting the host cells of Dragovic in view of Nielsen with XKS1 gene of Chen because such procedures were fully established in the prior art, before the effective filing of this application.
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651